DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is not clear because it recites, in lines 5-6, the limitation “the first capacitor chip having a first surface directed facing the first semiconductor chip and a second surface opposite to the first surface” (emphasis added). 
The Macmillandictionary.com defines the term “directed”/direct/directly is that: “in a way that involves only the two people or things mentioned, with no one or nothing else coming in between”.  And regarding figures 2, 3, 6, 10 and 11 of the present invention, the first capacitor chip (150) is not directed facing the first semiconductor chip (200) because there is a portion of the substrate (100) formed between the first capacitor chip (150) and the first semiconductor chip (200).
For the purpose of examination, the Examiner assumes the above limitation of “the first capacitor chip having a first surface directed facing the first semiconductor chip and a second surface opposite to the first surface” (as recited in lines 5-6, in claim 12) is:  

“the first capacitor chip having a first surface facing a portion of the first substrate and the first semiconductor chip, and a second surface opposite to the first surface” (emphasis added). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S 2021/0066245 A1) in view of Ong et al. (U.S 2021/0183755 A1).
As to claims 1, 10, and 11, Ahn discloses in Fig. 1 a semiconductor package, comprising: a first substrate (“package substrate” 100) including a first trench (“concave portion” 110) in a recessed portion of a bottom surface of the first substrate  (Fig. 1, para. [0023], [0025]-[0028]) and a first through hole (“through-hole” 120) extending through the first substrate (“package substrate” 100) to the first trench (“concave portion” 110) (Fig. 1, para. [0025]); a first semiconductor chip (a first semiconductor chip may be a bottom “semiconductor chip” 200, Fig. 1) on the first substrate (“package substrate” 100) (Fig. 1, para. [0023]-[0024]); a first chip (“semiconductor chip” 300) in the first trench (“concave portion” 110) and on the first substrate (“package substrate” 100) Fig. 1, (para. [0025]-[0026]); and a first molding layer (“molding portion” 400) on the first substrate (“package substrate” 100) and covering the first semiconductor chip (i.e., a bottom “semiconductor chip” 200, Fig. 1) (Fig. 1, para. [0034], [0037]), wherein the first molding layer (“molding portion” 400) includes a first part (see a top part of “molding portion” 400 covering chips 200, Fig. 1) that extending parallel to a top surface of the first substrate (“package substrate” 100) (Fig. 1, para. [0037]), a second part (see a second part of “molding portion” 400 in through hole 120, Fig. 1) connected to the first part (a top part of “molding portion” 400 covering chips 200, Fig. 1) and extending vertically in the first through hole (“through-hole” 120) (Fig. 1, para. [0034], [0037]), and a third part (see a bottom part of “molding portion” 400 in “concave portion” 110 , Fig. 1) connected to the second part (a second part of “molding portion” 400 in through hole 120, Fig. 1) and surrounding the first chip (“semiconductor chip” 300), and a bottom surface of the third part (a bottom part of “molding portion” 400 in “concave portion” 110 , Fig. 1) is coplanar with the bottom surface of the first substrate (“package substrate” 100) (see Fig. 1);
the package further comprising: a second chip (a second chip may be a another chip of “a plurality of second semiconductor chips” 300, para. [0028]) on the first substrate (“package substrate” 100), wherein the recessed portion of the bottom surface of the first substrate (“package substrate” 100) is a first recessed portion of the bottom surface of the first substrate (“package substrate” 100), the first substrate (“package substrate” 100) further includes a second trench {a second trench  may be another trench/(concave portion) of “a plurality of concave portions” 110, para. [0028]} in a second recessed portion of the bottom surface of the first substrate (“package substrate” 100) and a second through hole (a second through hole may be another “through-hole” 120 corresponding to a second/another “semiconductor chip” 300, para. [0028]) extending through the first substrate (“package substrate” 100) to the second trench, and the second chip (a second chip may be a another chip of “a plurality of second semiconductor chips” 300, para. [0028], [0034]) is in the second trench {a second trench  may be another trench/(concave portion) of “a plurality of concave portions” 110, para. [0028]} (see Fig. 1, para. [0028]);
wherein the first molding layer (“molding portion” 400) extends toward the bottom surface of the first substrate (“package substrate” 100) and fills the second through hole (a second through hole may be another “through-hole” 120 corresponding to a second/another “semiconductor chip” 300, para. [0028]) and the second trench {a second trench  may be another trench/(concave portion) of “a plurality of concave portions” 110, para. [0028]}, and when viewed in plan, the first through hole (“through-hole” 120) and the second through hole (a second through hole may be another “through-hole” 120 corresponding to a second/another “semiconductor chip” 300, para. [0028]) both do not overlap the first semiconductor chip (a bottom “semiconductor chip” 200, Fig. 1) (see Fig. 1, para. [0028]).     
  
Ahn does not disclose a first chip and a second chip are capacitor chips.
Ong et al. disclose in Fig. 3 a package having first and second capacitor chips (“recessed passive components” 335) on the substrate (“interposer” 320) (Fig. 3, para. [0041]-[0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Ahn by having a first capacitor chip and a second capacitor chip on the substrate, as taught by Ong et al., in order to allow for improved power integrity of the semicodnuctor package (see para. [0041] in Ong et al.).
As to claim 3, as applied to claim 1 above, Ahn and Ong et al. disclose all claimed limitations including the limitation wherein a lateral surface of the second part (see a second part of “molding portion” 400 in through hole 120, Fig. 1) of the first molding layer (“molding portion” 400) is vertically aligned with a lateral surface of the third part (see a bottom part of “molding portion” 400 in “concave portion” 110 , Fig. 1) of the first molding layer (“molding portion” 400) (see Fig. 1 in Ahn).  
As to claim 4, as applied to claim 1 above, Ahn and Ong et al. disclose all claimed limitations including the limitation wherein the second part (see a second part of “molding portion” 400 in through hole 120, Fig. 1) of the first molding layer (“molding portion” 400) is between the first part (see a top part of “molding portion” 400 covering chips 200, Fig. 1) of the first molding layer (“molding portion” 400) and the third part (see a bottom part of “molding portion” 400 in “concave portion” 110 , Fig. 1) of the first molding layer (“molding portion” 400) (see Fig. 1 in Ahn). 
As to claim 5, as applied to claim 1 above, Ahn and Ong et al. disclose all claimed limitations including the limitation wherein the second part (see a second part of “molding portion” 400 in through hole 120, Fig. 1) of the first molding layer (“molding portion” 400) does not vertically overlap the first semiconductor chip (a bottom “semiconductor chip” 200, Fig. 1 (see Fig. 1 in Ahn). 
As to claims 7 and 8, as applied to claim 1 above, Ahn and Ong et al. do not disclose a width of the first trench is in a range of about 300 µm to about 400 µm; and a ratio of a height of the first trench to a height of the first substrate is in a range of about 0.1 to about 0.5.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Ahn with Ong et al. in the range (about 300 µm to about 400 µm for the width’s range of the first trench, and about 0.1 to about 0.5 for the height’s range of the first substrate) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating the width’s range of the first trench and the height’s range of the first substrate is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S 2021/0066245 A1) in view of Ong et al. (U.S 2021/0183755 A1) as applied to claim 1 above, and further in view of IM et al. (U.S 2019/0115325 A1).
As to claim 2, as applied to claim 1 above, Ahn and Ong et al. disclose all claimed limitations except for a second substrate on the first molding layer; and a plurality of conductive structures that penetrate the first molding layer and connect the first substrate to the second substrate, wherein, when viewed in plan, the first through hole is between the first semiconductor chip and the conductive structures.
IM et al. disclose in Fig. 17 a package comprising: a second substrate (201) on the first molding layer (“second TIM layer” 127); and a plurality of conductive structures (“second connecting elements” 203) that penetrate the first molding layer (“second TIM layer” 127) and connect the first substrate (“interposer” 300) to the second substrate (201) (Fig. 17, para. [0124]), wherein, the first through hole (“interposer hole” 301h) is in the first substrate (“interposer” 300) (Fig. 17, para. [0116], [0132], [0135]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Ahn and Ong et al. by having a second substrate on the first molding layer; and a plurality of conductive structures that penetrate the first molding layer and connect the first substrate to the second substrate, as taught by IM et al., so that when viewed in plan, the first through hole is between the first semiconductor chip and the conductive structures, in order to provide an external semiconductor package for additional functionality. 

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-18 would be allowable if rewritten to overcome the above 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The following is a statement of reasons for the indication of allowable subject matter: a semiconductor package comprising: the first capacitor chip having a first surface facing a portion of the first substrate and the first semiconductor chip, and a second surface opposite to the first surface; and wherein the first molding layer includes a first part that extending parallel to a top surface of the first substrate and covering the first semiconductor chip, a second part connected to the first part and extending vertically in the first through hole, and a third part connected to the second part and in the first trench, and the third part of the first molding layer covers the second surface of the first capacitor chip, in combination with other claimed features, as recited in independent claim 12.  Claims 13-18 are dependent upon independent claim 12.

Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a semiconductor package comprising: a first capacitor chip in the first trench and on the first substrate; a second substrate on a top surface of the first molding layer; a third substrate on the second substrate, wherein the first molding layer includes a first part extending parallel to a top surface of the first substrate, a second part connected to the first part and extending vertically in the first through hole, and a third part connected to the second part and surrounding the first capacitor chip, and a bottom surface of the third part is coplanar with the bottom surface of the first substrate, in combination with other claimed features, as recited in independent claim 19.  Claim 20 is dependent upon independent claim 19, and is therefore allowed.

       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 12, 2022